DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first region” and “second region” of the first connector disclosed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the following:
In line 1, the phrase “the present invention may comprise”
In lines 3 and 4, the word “comprises”
Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Objections
Claim 14 is objected to because of the following informalities:
In claim 14, the phrase “the first wall include” will be interpreted as -- the first wall includes--                  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…less than a degree of attachment between metal and ice”. However, it is unclear what the metes and bounds of the claim are. The claim does not define what type of metal is being disclosed. Thus, the metes and bounds of the claim(s) are unclear. Since there is no way of determining what the metes and bounds of the claim are, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 2 and 18 recite the phrase “one tray”. However, it is unclear what the metes and bounds of the claims are. It is unclear what the phrase “one tray” refers to. Since there is no way of determining what the metes and bounds of the claim are, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended. Furthermore, for examination purposes, the phrase “one tray” will be interpreted as the first or second tray.
Claim 18 recites “…less than a degree of cold transfer of metal”. However, it is unclear what the metes and bounds of the claim are. The claim does not define what type of metal is being disclosed. Thus, the metes and bounds of the claim(s) are unclear. Since there is no way of determining what the metes and bounds of the claim are, as best understood, if the prior art comprises the claimed structure, it will be presumed that the system can operate as intended.
Claims 3-10 and 19-21 are rejected due to dependency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, a wide range of material have a “degree of cold transfer” that is lower than that of a metal. Therefore, this limitation includes an unlimited number of materials and appears to be an unbounded range and as such it is unclear what Applicant considers what a low degree of cold transfer a material needs to have to meet the limitation. As such it is unclear how claim 1 is further limited.
Regarding claim 17, a wide range of material have a “degree of cold transfer” that is lower than that of a metal. Therefore, this limitation includes an unlimited number of materials and appears to be an unbounded range and as such it is unclear what Applicant considers what a low degree of cold transfer a material needs to have to meet the limitation. As such it is unclear how claim 15 is further limited.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 20180093666, herein after referred to as Song) in view of Boarman et al. (US 20140165598 A1, herein after referred to as Boarman) and in further view of Son et al. (US 20130014536 A1, herein after referred to as Son).
Regarding claim 1, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); a liquid supply (water supply guide 214 Fig. 7) configured to supply a liquid (water paragraph [0082]) to the space (cell 211 Fig. 7 and paragraph [0082]); a temperature sensor (temperature sensor 322 Fig. 12) configured to sense a temperature within the cell (paragraph [0087]); and a controller (controller 310 Fig. 12) configured to: operate the heater while the ice is being formed (paragraph [0183]) so that gas bubbles (bubbles paragraph [130]) dissolved in the liquid within the cell move from a portion of space (bottom part of the cell paragraph [0099]) where the liquid that has phase-changed into the ice to another portion of the space (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; a controller configured to: move the second tray to an ice making position for the ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space when the second tray is moved to a water supply position from the ice separation position after the ice separation process is completed.
However, Boarman teaches a first tray (first mold portion 32 Fig. 2A) having a first portion (mold cavity segment 36 Fig. 2A) of a cell (mold cavity 40 Fig. 2); a second tray (second mold portion 34 Fig. 2A) having a second portion (mold cavity segment 38 Fig. 2A) of the cell, the first portion and the second portion being configured to define a space (mold cavity 40 Fig. 2) formed by the cell; a driver (drive mechanism paragraph [0005]) that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell (paragraph [0005] and Figs. 2 and 2A) in an ice making process (C position paragraph [0086]) in which the liquid in the space is phase-changed into ice (solidification phase of the liquid paragraph [0102]), and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process (O position paragraph [0087]) in which the ice is removed from the space of the cell; a controller (control board 452 Fig. 15) configured to: move the second tray to an ice making position for the ice making process (step 122 Fig. 3) after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process (step 118 Fig. 3) to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space (step 112 Fig. 3) when the second tray is moved to a water supply position (closed position Fig. 2) from the ice separation position after the ice separation process is completed (Fig. 3) to provide an automated way of producing and harvesting spherical shape ice structures.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; a controller configured to: move the second tray to an ice making position for the ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space when the second tray is moved to a water supply position from the ice separation position after the ice separation process is completed in view of the teachings of Boarman to provide an automated way of producing and harvesting spherical shape ice structures.
	The combined teachings teach the invention as described above but fail to explicitly teach a heater provided adjacent to at least the first tray; wherein the refrigerator further comprises: a first tray case supporting the first tray; and a second tray case supporting the second tray, wherein a degree of attachment between the ice and the second tray is less than a degree of attachment between the ice and the second tray case.
However, Son teaches a heater (ice separating heater 161 Fig. 3) provided adjacent to at least the first tray (upper tray 110 Fig. 3) wherein the refrigerator further comprises: a first tray case (see below annotated Fig. of Son) supporting the first tray (see below annotated Fig. of Son); and a second tray case (tray case 121 Fig. 3) supporting the second tray (tray body 123 Fig. 3), wherein a degree of attachment between the ice and the second tray is less than a degree of attachment between the ice and the second tray case (It is understood by the Examiner that tray case 121 which is made of metal see paragraph [0049] of Son has a higher degree of attachment with ice than tray body 123 made of a flexible material) to make the ice harvesting easier.

    PNG
    media_image1.png
    580
    983
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a heater provided adjacent to at least the first tray wherein the refrigerator further comprising: a first tray case supporting the first tray; and a second tray case supporting the second tray, wherein a degree of attachment between the ice and the second tray is less than a degree of attachment between the ice and the second tray case in view of the teachings of Son to make the ice harvesting easier.
	Regarding claim 2, in view of indefiniteness, the combined teachings teach wherein the second tray (tray body 123 Fig. 3 of Son) is located farther from the heater (ice separating heater 161 Fig. 3 of Son) than the first tray (upper tray 110 Fig. 3 of Son).
Regarding claim 3, the combined teachings teach wherein a degree of cold transfer of the second tray is greater than that of the second tray case (see below annotated Fig. of Boarman).

    PNG
    media_image2.png
    864
    924
    media_image2.png
    Greyscale

Regarding claim 4, the combined teachings teach wherein a degree of deformation resistance of the second tray case is greater than that of one of the second tray (it is understood by the Examiner that the tray case 121 Fig. 3 of Son is made of metal see paragraph [0049] of Son which has a higher degree of deformation resistance than the second tray 123 Fig. 3 of Son which is made of an elastic material see paragraph [0077] of Son), such that ice is made in a direction (arrow D Figs. 5A-C of Boarman) from one of the first portion of the cell (mold cavity segment 36 Figs. 5A-C of Boarman), included in one of the first tray (first mold portion 32 Figs. 5A-C of Boarman) to another one of the second portion of the cell (mold cavity segment 38 Figs. 5A-C of Boarman) included in another one of the second tray (second mold portion 34 Figs. 5A-C of Boarman).
Regarding claim 9, the combined teachings teach further comprising an additional heater (ice making heater 270 Fig. 8 of Song) located adjacent to the second tray, wherein an upper end (see below annotated Fig. of Song) of the additional heater is located at a position lower (see below annotated Fig. of Song) than a support surface (see below annotated Fig. of Song) in which an associated second tray case supports the second tray (see below annotated Fig. of Song).

    PNG
    media_image3.png
    753
    1049
    media_image3.png
    Greyscale

Regarding claim 10, the combined teachings teach further comprising an additional heater (electric plates 416 Fig. 25 of Boarman) located adjacent to the first tray (first mold portion 402 Fig. 25 of Boarman), wherein the second tray (second mold portion 404 Fig. 26 of Boarman) further includes an auxiliary storage chamber (water jacketing system 472 Fig. 26 of Boarman) located above an associated second portion of cell (see below annotated Fig. of Boarman), and wherein at least an upper end (see below annotated Fig. of Boarman) of the additional heater is located at a position (see below annotated Fig. of Boarman) lower than an upper end (see below annotated Fig. of Boarman) of the auxiliary storage chamber.

    PNG
    media_image4.png
    850
    801
    media_image4.png
    Greyscale

Regarding claim 11, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a heater (ice-making heater 234 Fig. 10) provided adjacent to the first tray (first ice tray 210 Fig. 8); and a controller (controller 310 Fig. 12) configured to: operate the heater while the ice is being formed (paragraph [0183]) so that gas bubbles (bubbles paragraph [130]) dissolved in the liquid within the cell move from a portion of space (bottom part of the cell paragraph [0099]) where the liquid that has phase-changed into the ice to another portion of the space (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach  a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a liquid supply configured to supply a liquid to the space; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; the controller configured to: move the second tray to an ice making position for the ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space when the second tray is moved to a water supply position from the ice separation position after the ice separation process is completed.
However, Boarman teaches a first tray (first mold portion 32 Fig. 2A) having a first portion (mold cavity segment 36 Fig. 2A) of a cell (mold cavity 40 Fig. 2); a second tray (second mold portion 34 Fig. 2A) having a second portion (mold cavity segment 38 Fig. 2A) of the cell, the first portion and the second portion being configured to define a space (mold cavity 40 Fig. 2) formed by the cell; a liquid supply (liquid inlet 60 Fig. 2) configured to supply a liquid to the space (paragraph [0089]); a driver (drive mechanism paragraph [0005]) that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell (paragraph [0005] and Figs. 2 and 2A) in an ice making process (C position paragraph [0086]) in which the liquid in the space is phase-changed into ice (solidification phase of the liquid paragraph [0102]), and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process (O position paragraph [0087]) in which the ice is removed from the space of the cell; the controller (control board 452 Fig. 15) configured to: move the second tray to an ice making position for the ice making process (step 122 Fig. 3) after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process (step 118 Fig. 3) to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space (step 112 Fig. 3) when the second tray is moved to a water supply position (closed position Fig. 2) from the ice separation position after the ice separation process is completed (Fig. 3) to provide an automated way of producing and harvesting spherical shape ice structures.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion being configured to define a space formed by the cell; a liquid supply configured to supply a liquid to the space; a driver that moves the second tray relative to the first tray such that the second portion of the second tray contacts the first portion of the first tray to form the space of the cell in an ice making process in which the liquid in the space is phase-changed into ice, and that moves the second tray relative to the first tray such that the second portion of the second tray is spaced from the first portion of the first tray in an ice separation process in which the ice is removed from the space of the cell; the controller configured to: move the second tray to an ice making position for the ice making process after the liquid is supplied to the cell, move the second tray from the ice making position to an ice separation position for the ice separation process to separate the ice from the cell after completion of the ice making process, start the liquid supply to supply the liquid to the space when the second tray is moved to a water supply position from the ice separation position after the ice separation process is completed in view of the teachings of Boarman to provide an automated way of producing and harvesting spherical shape ice structures.
	The combined teachings teach the invention as described above but fail to explicitly teach wherein the first tray includes a first wall having a first surface defining an associated first portion of the cell, and a deformation resistance reinforcement wall extending from the first surface in a direction away from the heater.
	However, Son teaches and wherein the first tray includes a first wall (see below annotated Fig. of Son) having a first surface (see below annotated Fig. of Son) defining an associated first portion of the cell (see below annotated Fig. of Son), and a deformation resistance reinforcement wall (see below annotated Fig. of Son) extending from the first surface in a direction away from the heater (see below annotated Fig. of Son) to allow for a specific region of the tray to deform during ice harvesting.

    PNG
    media_image5.png
    679
    970
    media_image5.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a first tray including a first wall having a first surface defining an associated first portion of the cell, and a deformation resistance reinforcement wall extending from the first surface in a direction away from the heater in view of the teachings of Son to allow for a specific region of the tray to deform during ice harvesting.
	Regarding claim 12, the combined teachings teach wherein the second tray (lower tray 120 Fig. 23 of Son) is located farther from the heater (separation heater 465 Fig. 23 of Son) than the first tray (upper tray 110 Fig. 23 of Son).
	Regarding claim 13, the combined teachings teach further comprising a pusher (upper ejecting pin 362 Fig. 23 of Son) located at one side of the first tray to separate the ice from at least the first tray (paragraph [0114] of Son).
	Regarding claim 14, the combined teachings teach wherein the first wall includes a through-hole (air hole 115 Fig. 23 of Son), through which the pusher passes when separating the ice from the at least first tray (paragraph [0114] of Son).
	Regarding claim 15, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); a liquid supply (water supply guide 214 Fig. 7) configured to supply the liquid into the cell (cell 211 Fig. 7 and paragraph [0082]); a heater (ice-making heater 234 Fig. 10) provided adjacent to at least the first tray; and a controller (controller 310 Fig. 12) configured to control the heater while the ice is being formed (paragraph [0183]) so that gas bubbles (bubbles paragraph [130]) dissolved in the liquid within the cell move from a portion of space (bottom part of the cell paragraph [0099]) where the liquid that has phase-changed into the ice to a portion of the space (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
	Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; wherein the first tray includes a first section defining at least a portion of an associated first portion of the cell, and a second section extending from the first section, wherein the first section includes a first surface defining the associated first portion of the cell and a deformation resistance reinforcement wall extending from the first surface in a vertical direction away from the heater.
	However, Boarman teaches a first tray (first mold portion 32 Fig. 2A) having a first portion (mold cavity segment 36 Fig. 2A) of a cell (mold cavity 40 Fig. 2); a second tray (second mold portion 34 Fig. 2A) having a second portion (mold cavity segment 38 Fig. 2A) of the cell, the first portion and the second portion of the cell being configured to define a space (mold cavity 40 Fig. 2) of the cell to receive liquid (water in Abstract) to be phase-changed to form ice (Abstract); wherein the first tray includes a first section (see below annotated Fig. of Boarman) defining at least a portion (see below annotated Fig. of Boarman) of an associated first portion of the cell, and a second section (see below annotated Fig. of Boarman) extending from the first section, wherein the first section includes a first surface (see below annotated Fig. of Boarman) defining the associated first portion of the cell and a deformation resistance reinforcement wall (see below annotated Fig. of Boarman) extending from the first surface in a vertical direction (see below annotated Fig. of Boarman) away from the heater to provide an automated way of producing and harvesting spherical shape ice structures as well as allowing for a specific region of the tray to deform during ice harvesting. 

    PNG
    media_image6.png
    609
    1128
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; wherein the first tray includes a first section defining at least a portion of an associated first portion of the cell, and a second section extending from the first section, wherein the first section includes a first surface defining the associated first portion of the cell and a deformation resistance reinforcement wall extending from the first surface in a vertical direction away from the heater in view of the teachings of Boarman to provide an automated way of producing and harvesting spherical shape ice structures as well as allowing for a specific region of the tray to deform during ice harvesting.
	The combined teachings teach the invention as described above but fail to explicitly teach wherein the refrigerator further comprises: a first tray case supporting the first tray; and a second tray case supporting the second tray, wherein the second tray is spaced farther from the heater than the first tray, and an associated second tray case is formed of a material having a greater degree of deformation resistance than the second tray.
	However, Son teaches wherein the refrigerator further comprises: a first tray case (see below annotated Fig. of Son) supporting the first tray; and a second tray case (tray case 121 Fig. 3) supporting the second tray, wherein the second tray (tray body 123 Fig. 3) is spaced farther from the heater (separating heater 161 Fig. 3) than the first tray (recessed part 113 Fig. 3), and an associated second tray case is formed of a material (metal paragraph [0049]) having a greater degree of deformation resistance than the second tray (it is understood by Examiner that tray body 123 is made of a flexible material see paragraph [0054] which has a lower degree of deformation than tray case 121 which is made of metal) to provide support for the tray and to allow for a specific region of the tray to be deformed during ice harvesting.

    PNG
    media_image7.png
    284
    757
    media_image7.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a refrigerator that further comprises: a first tray case supporting the first tray; and a second tray case supporting the second tray, wherein the second tray is spaced farther from the heater than the first tray, and an associated second tray case is formed of a material having a greater degree of deformation resistance than the second tray in view of the teachings of Son to provide support for the tray and to allow for a specific region of the tray to be deformed during ice harvesting.
	Regarding claim 16, the combined teachings teach wherein the second tray is formed of a material (flexible material paragraph [0054] of Son) having a less degree of attachment with ice than the material forming the second tray case (It is understood by the Examiner that tray case 121 which is made of metal see paragraph [0049] of Son has a higher degree of attachment with ice than tray body 123 made of a flexible material).
	Regarding claim 17, the combined teachings teach wherein the second tray is formed of a material (flexible material paragraph [0054] of Son) having a degree of cold transfer that is greater than that of a material (metal paragraph [0049] of Son) forming the second tray case.
Claims 5-8 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Boarman, in view of Son, and in further view of Lee et al. (KR 20130009521A, herein after referred to as Lee).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach wherein the first tray includes a plurality of cell walls defining associated first portion of a plurality of cells and a connector configured to connect the plurality of cell walls.
However, Lee teaches wherein the first tray includes a plurality of cell walls (see below annotated Fig. of Lee) defining associated first portion (see below annotated Fig. of Lee) of a plurality of cells and a connector (see annotated Fig. of Lee) configured to connect the plurality of cell walls (see below annotated Fig. of Lee) to keep the first tray together as one piece.

    PNG
    media_image8.png
    606
    1151
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the icemaker of the combined teachings to include a first tray that includes a plurality of cell walls defining associated first portion of a plurality of cells and a connector configured to connect the plurality of cell walls in view of the teachings of Lee to keep the first tray together as one piece.
	Regarding claim 6, the combined teachings teach wherein the connector includes a first connector (see below annotated Fig. of Lee), and a second connector (see below annotated Fig. of Lee).
 

    PNG
    media_image9.png
    311
    924
    media_image9.png
    Greyscale

The combined teachings teach the invention as described above but fail to explicitly to teach a cold air supply duct. However, Lee discloses in paragraph [0112] that spherical ice is produced in the cell by continuous supply of cold air. Therefore, it is understood by the Examiner that a cold air supply duct is provided with the tray assembly disclosed by Lee to produce ice.
The combined teachings teach the invention as described above but fail to explicitly teach the connector spaced farther from the cold air supply duct than the first connector.
However, Applicant has not disclosed that having the connector spaced farther from the cold air supply duct than the first connector does anything more than produce the predictable result of connecting the plurality of the cell walls. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the connector of combined teachings and meet the claimed limitations in order to provide the predictable results of connecting the plurality of the cell walls.	
	Regarding claim 7, the combined teachings teach wherein the first connector (webbing portion 532 Fig. 36 of Boarman) includes a first region (see below annotated Fig. of Boarman), and a second region (see below annotated Fig. of Boarman) having a greater cross-sectional thickness than that of the first region (see below annotated Fig. of Boarman).

    PNG
    media_image10.png
    392
    814
    media_image10.png
    Greyscale

Regarding claim 8, the combined teachings teach wherein the second connector includes a first region (see below annotated Fig. of Boarman), and a second region (see below annotated Fig. of Boarman).

    PNG
    media_image11.png
    618
    1093
    media_image11.png
    Greyscale

The combined teachings teach the invention as described above but fails to explicitly teach the second region having a through-hole in which the temperature sensor is located.
However, Applicant has not disclosed that having a through-hole in which the temperature sensor is located does anything more than produce the predictable result of measuring the temperature in the cells. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the sensor accommodation portion 219 (paragraph [0087] of Song) and meet the claimed limitations in order to provide the predictable results of measuring the temperature in the cells.
Regarding claim 18, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); a temperature sensor (temperature sensor 322 Fig. 12) configured to sense a temperature within the cell (paragraph [0087]); a heater (ice-making heater 234 Fig. 10) provided adjacent to at least the first tray (first ice-making tray 210 Fig. 6); and a controller (controller 310 Fig. 12) configured to control the heater (paragraph [0183]), wherein: the controller controls the heater while the ice is forming in the space of the cell (paragraph [0183]) so that air bubbles (bubbles paragraph [130]) dissolved in the liquid within the cell move from a portion of the cell (bottom part of the cell paragraph [0099]) where the liquid has phase-changed into ice toward another portion of the cell (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; a liquid supply part configured to supply the liquid into the cell; the second tray is positioned farther from the heater than the first tray, the second tray includes a plurality of cell walls defining an associated portion of the second portion of a plurality of the cells.
However, Boarman teaches a first tray (first mold portion 402 Fig. 26) having a first portion (mold cavity segment 403 Fig. 26) of a cell (mold cavity 440 Fig. 26); a second tray (second mold portion 404 Fig. 26) having a second portion (mold cavity segment 405 Fig. 26) of the cell, the first portion and the second portion of the cell being configured to define a space (mold cavity 440 Fig. 26) of the cell to receive liquid (water paragraph [0115]) to be phase-changed to form ice (ice structure in paragraph [0115]); a liquid supply part (water jacketing system 472 Fig. 26) configured to supply the liquid into the cell (paragraph [0115]); the second tray (second mold portion 404 Fig. 26) is positioned farther from the heater (electric plates 416 Fig. 25) than the first tray, the second tray includes a plurality of cell walls (see below annotated Fig. of Boarman) defining an associated portion (see below annotated Fig. of Boarman) of the second portion of a plurality of the cells (mold forms 409 Fig. 20) to provide spherical shape ice structures.

    PNG
    media_image12.png
    671
    920
    media_image12.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Song to include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive liquid to be phase-changed to form ice; a liquid supply part configured to supply the liquid into the cell; the second tray is positioned farther from the heater than the first tray, the second tray includes a plurality of cell walls defining an associated portion of the second portion of a plurality of the cells in view of the teachings of Boarman to provide spherical shape ice structures.
	The combined teachings teach the invention as described above but fail to explicitly teach a connector configured to connect the plurality of cell walls, the connector includes a first surface contacting the other tray and a second surface located above the first surface.
	However, Lee teaches a connector (see below annotated Fig. of Lee) configured to connect the plurality of cell walls (see below annotated Fig. of Lee), the connector includes a first surface (see below annotated Fig. of Lee) contacting the other tray and a second surface (see below annotated Fig. of Lee) located above the first surface to allow for the formation of a plurality of cells.

    PNG
    media_image13.png
    384
    644
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    331
    577
    media_image14.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a connector configured to connect the plurality of cell walls, the connector includes a first surface contacting the other tray and a second surface located above the first surface in view of the teachings of Lee to allow for the formation of a plurality of cells.
	The combined teachings teach the invention as described above but fail to explicitly teach the second tray is formed of a material having a degree of cold transfer that is greater than that of a material forming a tray case that supports the second tray.
	However, Son teaches the second tray (tray body 123 Fig. 3) is formed of a material (flexible material paragraph [0054]) having a degree of cold transfer that is greater than that of a material (metal paragraph [0049]) forming a tray case (tray case 121 Fig. 3) that supports the second tray to allow for rapid solidification of the liquid located in the cell.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a second tray formed of a material having a degree of cold transfer that is greater than that of a material forming a tray case that supports the second tray in view of the teachings of Son to allow for rapid solidification of the liquid located in the cell.
	Regarding claim 19, the combined teachings teach wherein the second surface of the connector includes a case accommodation region (see below annotated Fig. of Lee) connected to the tray case.

    PNG
    media_image15.png
    308
    680
    media_image15.png
    Greyscale

	Regarding claim 20, the combined teachings teach wherein the connector includes a first connector (see below annotated Fig. of Lee) and a second connector (see below annotated Fig. of Lee), and wherein a second surface (see below annotated Fig. of Lee) of the first connector is located at an uppermost surface (see below annotated Fig. of Lee) of the first tray.

    PNG
    media_image16.png
    316
    648
    media_image16.png
    Greyscale

	The combined teachings teach the invention as described above but fail to explicitly teach a second surface of the second connector is located lower than the second surface of the first connector.
However, Applicant has not disclosed that having the second connector located lower than the second surface of the first connector does anything more than produce the predictable result of providing a second connector to connect the cell walls. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the connector of Lee and meet the claimed limitations in order to provide the predictable results of providing a second connector to connect the cell walls.
Regarding claim 21, the combined teachings teach the invention as described above but fail to explicitly teach wherein the second surface of the second connector includes a sensor accommodation region in which the temperature sensor is mounted.
However, Applicant has not disclosed that having the second surface of the second connector which includes a sensor accommodation region in which the temperature sensor is mounted does anything more than produce the predictable result of providing a temperature sensor to measure the temperature in the cells. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the sensor accommodation portion 219 (paragraph [0087] of Song) and meet the claimed limitations in order to measure the temperature in the cells.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Boarman, and in further view of Lee.
Regarding claim 22, Song teaches a refrigerator (refrigerator 1 Fig. 2) comprising: a storage chamber (upper storage chamber 20a Fig. 2); a cooler (evaporator 56 Fig. 3) configured to supply cold into the storage chamber (paragraph [0049]); a liquid supply part (water supply guide 214 Fig. 7) configured to supply liquid (water paragraph [0082]); and a controller (controller 310 Fig. 12) configured to control the heater (ice-making heater 234 Fig. 10) while the ice is forming (paragraph [0183]) in the space of the cell so that air bubbles (bubbles paragraph [130]) dissolved in the liquid within the cell move from a portion of the cell (bottom part of the cell paragraph [0099]) where the liquid has phase-changed into ice toward another portion of the cell (upper part of the cell paragraph [0130]) where the liquid is in a fluid state (water above freezing point paragraph [0130]).
Song teaches the invention as described above but fails to explicitly teach a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive the liquid to be phase-changed to form ice.
However, Boarman teaches a first tray (first mold portion 32 Fig. 2A) having a first portion (mold cavity segment 36 Fig. 2A) of a cell (mold cavity 40 Fig. 2); a second tray (second mold portion 34 Fig. 2A) having a second portion (mold cavity segment 38 Fig. 2A) of the cell, the first portion and the second portion of the cell being configured to define a space (mold cavity 40 Fig. 2) of the cell to receive the liquid to be phase-changed to form ice to allow for the making of spherical shape ice structures.
Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of Song include a first tray having a first portion of a cell; a second tray having a second portion of the cell, the first portion and the second portion of the cell being configured to define a space of the cell to receive the liquid to be phase-changed to form ice in view of the teachings of Boarman to allow for the making of spherical shape ice structures.
The combined teachings teach the invention as described above but fail to explicitly teach a heater provided adjacent to at least one of the first tray or the second tray wherein the first tray includes a first contact surface contacting the second tray, and a curvature of at least a portion of an outer surface of the first tray varies at a height from the first contact surface in a circumferential direction.
However, Lee teaches a heater (upper heater 151 and lower heater 152 Fig. 18) provided adjacent to at least one of the first tray (upper tray 110 Fig. 8) or the second tray (lower tray 120 Fig. 8) wherein the first tray includes a first contact surface (step portion 112a Fig. 8) contacting the second tray, and a curvature (see below annotated Fig. of Lee) of at least a portion (see below annotated Fig. of Lee) of an outer surface (see below annotated Fig. of Lee) of the first tray varies at a height (see below annotated Fig. of Lee) from the first contact surface in a circumferential direction (see below annotated Fig. of Lee) to provide different sections of the tray with different heat transfer rate.

    PNG
    media_image17.png
    745
    820
    media_image17.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively
filed date to modify the ice maker of the combined teachings to include a heater provided adjacent to at least one of the first tray or the second tray wherein a first tray includes a first contact surface contacting the second tray, and a curvature of at least a portion of an outer surface of the first tray varies at a height from the first contact surface in a circumferential direction in view of the teachings of Lee to provide different sections of the tray with different heat transfer rate.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 4:30AM to 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763